           Case 1:20-cv-04707-LLS Document 10 Filed 01/15/21 Page 1 of 1

                                                           ·rsoc ~DNY
                                                          ii DOC l \1£~T            .         .
 UNITED STATES DISTR I CT COURT                            EL fr TRONlC\I LY FILED
 SOUTHERN DISTR I CT OF NEW YORK
                                                           DOC R: _ _ _ _~__,.._.,.,..,....
      - - - - - - - - - - - - - - - - -x
                                                           DATE FILED: / /;_,r/ 2) '·,
                                                                              I

          GEORGE CHIN ,

                             Plaintiff ,                  20 Civ . 4707     (LLS)

               - against -                                       ORDER

          INSIDER , INC .,

                             Defendant .
                                            - - -x
      It having been reported to the court that this action i s

settled , it is

          ORDERED , that this action is dismissed with prejudice but

without costs ; provided , however , that within thirty days of the

date of this order either party may apply by letter for

restoration of the action to the court ' s calendar .


      So ordered .

Dated :     New York , New York
            January 15 , 2021


                                                     fa<!~' L.s~
                                                     LOUIS L . STANTON
                                                         U. S . D. J .




                                           - 1-
